NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6, 8, 15, and 35-36 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Blake Johnston on 04/08/2021.
	The claims are amended as follows:
Claim 1 Line 3 reading “and outlet” should read --and the outlet--.
Claim 1 Line 9 reading “the fluid inlet” should read --the inlet--.
Claim 1 Line 19 reading “in the absence” should read --in an absence--.
Claim 1 Line 26 reading “and valve member” should read --and the valve member--.
Claim 1 Line 28 reading “the valve body exterior surface” should read --the exterior surface of the valve body--.
Claim 1 Line 29 reading “to pressure from fluid downstream” should read --to a pressure from fluid downstream--.
Claim 1 Line 30 reading “and valve member” should read --the valve member--.
Claim 1 Lines 33-34 reading “the valve body exterior surface” should read --the exterior surface of the valve body--.
Claim 1 Line 34 reading “in part to pressure from” should read --in part to the pressure from--.
Claim 15 Line 3 reading “and store medical fluid” should read --and store a medical fluid--.
Claim 15 Line 4 reading “receiving medical fluid” should read --receiving a medical fluid--.
Claim 15 Lines 20-21 reading “of fluid pressure from the inlet port” should now read --of a fluid pressure from the inlet port--.
Claim 15 Lines 21-22 reading “to fluid pressure from the inlet port” should now read --to the fluid pressure from the inlet port--.
Claim 15 Line 23 reading “between them” should read --between the valve body and the valve member--.
Claim 15 Lines 29-30 reading “to pressure from fluid downstream” should read --to a pressure from fluid downstream--.
Claim 15 Line 34 reading “the valve body exterior surface” should read --a valve body exterior surface--.
Claim 15 Line 35 reading “to pressure from fluid downstream” should read --to the pressure from fluid downstream--.
Claims 20 and 27-30 are hereinafter cancelled.
Claim 35 Lines 2-3 reading “the open end of the of the hollow sleeve” should read --an open end of the hollow sleeve--.
Claim 36 Line 1 reading “the open end” should read --an open end--.

Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The prior art neither anticipated nor makes obvious independent Claim 1 reading “a valve body […] wherein the valve body includes a base portion […] and a generally cylindrically shaped hollow sleeve extending from the base portion, an interior of the hollow sleeve defining the fluid flow lumen, a fluid orifice in the base portion communicating with one end of the hollow sleeve and the fluid inlet of the valve cavity of the valve housing, the other end of the hollow sleeve being open and communicating with the outlet, a valve member located within the fluid flow lumen of the valve body, said valve member being generally spherically shaped and constructed of rigid material and having a maximum diameter, the valve body being resilient, and the valve body and valve member being respectively sized such that the maximum diameter of the valve member is cross-sectionally larger than the fluid flow lumen when the valve body is in an unstressed condition so as to provide annular contact between portions of 
	Furthermore, the prior art neither anticipates nor makes obvious independent Claim 15 reading “a valve member located within the fluid flow lumen, said valve member being generally spherically shaped and constructed of rigid material and having a maximum diameter; said fluid flow lumen including an inlet portion configured to receive a fluid transfer tube without movement of the valve member; the valve body being resilient and sized and 
	In the present case, the closest prior art of record comprised Headley et al. (USPGPub 2008/0099084) in view of Taylor et al. (USPN 4,446,886). However, Headley and Taylor can’t be said to disclose the valve body being resilient wherein “the valve body and valve member being respectively sized such that the maximum diameter of the valve member is cross-sectionally 
	The prior art includes numerous examples of flexible tubes and/or sleeves, such as Burell (USPN 2,314,767), Millard (USPN 2,518,165), Linden (USPN 4,730,635), Jemmott (USPN 5,826,621), West et al. (USPGPub 2012/0266964), and Cook et al. (USPGPub 2006/0163506). The prior art also includes examples of an annular shoulder, such as Fangrow (USPGPub 2015/0320641), Kish (USPN 3,819,151), and Scaramucci (USPN 3,346,008). However, none of these references alone or in combination with each other or with Headley and Taylor can disclose both a resilient valve body and annular shoulder. Other relevant prior art in the present case includes Herman et al. (USPGPub 2016/0097486), Simmons et al. (USPGPub 2014/0334957), Beenker et al. (USPGPub 2017/0350384), and Robinson et al. (USPGPub 2011/0224633). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        04/09/2021